    21-22175-rdd             Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27    Main Document
                                                   Pg 1 of 8



Joseph T. Moldovan
David J. Kozlowski
Morrison Cohen LLP
909 Third Avenue
New York, NY 10022
Telephone: 212-735-8600
Facsimile: 212-735-8708
jmoldovan@morrisoncohen.com
dkozlowski@morrisoncohen.com

Proposed Counsel for Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                         Chapter 11
                                                                   (Subchapter V)
    S & A RETAIL, INC.,1
                                                                   Case No. 21-22174 (RDD)
              Debtor.


    In re:                                                         Chapter 11
                                                                   (Subchapter V)
    S & A DISTRIBUTION, INC.,2
                                                                   Case No. 21-22175 (RDD)
              Debtor.


      DEBTORS’ MOTION FOR ENTRY OF AN ORDER DIRECTING JOINT
                ADMINISTRATION OF CHAPTER 11 CASES

             The above-captioned debtors and debtors-in-possession (“Debtors”), hereby

move (“Motion”)3 for entry of an order (“Order”), in a form substantially similar to

that attached hereto as Exhibit A, pursuant to sections 101(2) and 105(a) of title 11




1 Tax ID No. last four digits: 1261; mailing address: 334 S Buckhout St., Irvington, NY 10533.
2 Tax ID No. last four digits: 5366; mailing address: 334 S Buckhout St., Irvington, NY 10533.
3 Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to them

in the First Day Declaration.
#10166120 v2 \018600 \0035
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27   Main Document
                                                   Pg 2 of 8



of the United States Code (“Bankruptcy Code”), and Rule 1015(b) of the Federal

Rules of Bankruptcy Procedure (“Bankruptcy Rules”), directing the joint

administration of their chapter 11 cases (“Chapter 11 Cases”) for procedural

purposes. In support of the Motion, Debtors rely upon and incorporate by reference

the Declaration of Bridgette Nally in Support of Chapter 11 Petition and First Day

Relief (“First Day Declaration”), which was filed with the Court concurrently

herewith, and respectfully represent as follows:

                                      JURISDICTION AND VENUE

            1.          This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York, dated January 31, 2012. Debtors

confirm their consent, pursuant to Rule 7008 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), to the entry of a final order by the Bankruptcy

Court in connection with this Motion to the extent that it is later determined that the

Bankruptcy Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States

Constitution. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

            2.          Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

            3.          The statutory bases for the relief requested herein are sections 101(2)

and 105(a) of the Bankruptcy Code and Bankruptcy Rule 1015(b).




#10166120 v2 \018600 \0035



                                                     2
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27   Main Document
                                                   Pg 3 of 8



                                             BACKGROUND

            4.          On March 26, 2021, Debtors filed voluntary Petitions (“Petition Date”)

for relief under Subchapter V of Chapter 11 of the Bankruptcy Code. Under sections

1107(a) and 1108 of the Bankruptcy Code, Debtors are authorized and intend to

continue to operate their businesses as a debtors-in-possession. No trustee has been

appointed in these cases.

            5.          Debtors sell Geox branded footwear and apparel through wholesale and

ecommerce distribution channels and at two retail locations in New York and Florida.

Due to the worldwide COVID-19 pandemic, the retail locations closed pursuant to

government-mandated shutdowns. One remains closed. The other, upon reopening,

saw significantly decreased foot traffic. Debtors’ wholesale relationships suffered

similar declines. Debtors filed for bankruptcy relief in order to restructure their debt

and operations, focus efforts on expanding their ecommerce footprint, and adjust their

wholesale approach to emerge as a stronger and streamlined operation. A more

fulsome description of the companies, their operations, capital and debt structure,

and the events leading to these filings is set forth in the First Day Declaration.

                                          RELIEF REQUESTED

            6.          By this Motion, the Debtors seek entry of an order pursuant to sections

101(2) and 105(a) of the Bankruptcy Code and Bankruptcy Rule 1015(b), directing

procedural consolidation and joint administration of their Chapter 11 Cases.

Specifically, the Debtors request that the Court maintain one file and one docket for




#10166120 v2 \018600 \0035



                                                     3
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27   Main Document
                                                   Pg 4 of 8



the Chapter 11 Cases under the case of S & A Retail, Inc., and that these Chapter 11

Cases be administered under the following caption:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                                            Chapter 11
                                                                   (Subchapter V)
 S & A RETAIL, INC., et al.,
                                                                   Case No. 21-22174 (RDD)
              Debtors.
                                                                   (Jointly Administered)



            7.          The Debtors also seek waiver of the requirements of section 342(c)(1) of

the Bankruptcy Code and Bankruptcy Rules 1005 and 2002(n) that the case caption

on pleadings and notices in these cases contain the name, tax identification number,

and address of each Debtor, and any names used by each Debtor in the previous eight

years. Debtors instead propose to include the following footnote to each pleading filed

and notice mailed by the Debtors, listing the Debtors in these Chapter 11 Cases and

the last four digits of their tax identification/registration numbers, as applicable,

along with the address of the Debtors’ corporate headquarters:

            The Debtors in these Chapter 11 Cases are S & A Distribution, Inc.
            (“Distribution”) and S & A Retail, Inc. (“Retail”). The last four digits
            of the Debtors’ federal tax identification numbers are: Distribution –
            5366 and Retail – 1261. The Debtors’ mailing address is 334 S Buckhout
            St., Irvington, NY 10533.

            8.          Additionally, the Debtors request that an entry be made on the docket

of S & A Distribution, Inc. that is similar to the following:



#10166120 v2 \018600 \0035



                                                     4
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27   Main Document
                                                   Pg 5 of 8



            An order has been entered in accordance with Rule 1015(b) of the
            Federal Rules of Bankruptcy Procedure directing joint administration of
            the chapter 11 cases of: S & A Distribution, Inc., Case No. 21-22175
            (RDD) and S & A Retail, Inc., Case No. 21-22174 (RDD) for procedural
            purposes only. The docket in Case No. 21-22174 (RDD) should be
            consulted for all matters affecting these cases.

            9.          Debtors also seek authority to file their monthly operating reports

required by the Operating Guidelines and Reporting Requirements for Debtors in

Possession and Trustees, issued by the United States Trustee for the Southern

District of New York (“U.S. Trustee”), by consolidating the information required for

each Debtor in one report that tracks and breaks out all of the specific information

(e.g. receipts, disbursements, etc.) on a debtor-by-debtor basis in each monthly

operating report.

                                           BASIS FOR RELIEF

            10.         Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two

or more petitions are pending in the same court by or against . . . a debtor and an

affiliate, the court may order a joint administration of the estates.” Fed. R. Bankr. P.

1015. As defined in section 101(2) of the Bankruptcy Code, the term “affiliates”

constitutes, in pertinent part, an “entity that directly or indirectly owns, controls, or

holds with power to vote, 20 percent or more of the outstanding voting securities . . .

.” 11 U.S.C. § 101(2)(A). The Debtors are “affiliates” as that term is defined under the

Bankruptcy Code, as Debtors are sibling companies under the same Italian parent

company, and both serve different functions as part of an integrated business

enterprise. Accordingly, the Court is authorized under the Bankruptcy Code to grant

the relief requested herein.
#10166120 v2 \018600 \0035



                                                     5
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27    Main Document
                                                   Pg 6 of 8



            11.         Courts in this District routinely order joint administration in cases with

multiple related debtors. See, e.g., Hermitage Offshore Services Ltd., No. 20-11850

(MG) (Bankr. S.D.N.Y. Aug., 14, 2020); In re Lakeland Tours, LLC, et al., No. 20-

11647 (JLG) (Bankr. S.D.N.Y. July 22, 2020); In re In re Jason Industries, Inc., No.

20-22766 (RDD) (Bankr. S.D.N.Y. June 29, 2020); In re Frontier Commc’ns Corp., No.

20-22476 (RDD) (Bankr. S.D.N.Y. April 17, 2020); and In re Hollander Sleep Prods.,

LLC, No. 19-11608 (MEW) (Bankr. S.D.N.Y. May 22, 2019).

            12.         Given the integrated nature of the Debtors’ businesses, joint

administration of these Chapter 11 Cases will provide significant administrative

convenience without harming the substantive rights of any party in interest. As many

of the motions, hearings, and orders in the Chapter 11 Cases will affect all Debtor

entities, joint administration will allow the Court and key parties in interest to

monitor the Chapter 11 Cases with greater ease and efficiency.

            13.         Moreover, joint administration will not adversely affect the Debtors’

respective constituencies because this Motion seeks only administrative, not

substantive, consolidation of the Debtors’ estates. Additionally, key parties in interest

will benefit from the cost reductions associated with the joint administration of the

Chapter 11 Cases.

            14.         Finally, the Debtors submit that use of the simplified caption, without

reference to the Debtors’ tax identification numbers, addresses, and previous names,

will eliminate cumbersome and confusing procedures and ensure uniformity of

pleading identification. Other case-specific information will be listed in the petitions

#10166120 v2 \018600 \0035



                                                     6
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27    Main Document
                                                   Pg 7 of 8



for the respective Debtors and such petitions are publicly available and will be

provided by the Debtors upon request. Therefore, the Debtors submit the policies

behind the requirements of section 342(c)(1) of the Bankruptcy Code and Bankruptcy

Rules 1005 and 2002(n) have been fully satisfied.

            15.         The Debtors submit that joint administration of these Chapter 11 Cases

will significantly aid the efficient administration of the cases. Accordingly, the

Debtors believe the relief requested herein is in the best interests of the Debtors, their

estates, creditors, and all other parties in interest.

                                          NO PRIOR REQUEST

            16.         No prior request for the relief sought herein has been made to this Court

or any other court.

                                                 NOTICE

            17.         Debtors will provide notice of this Motion to the following parties and/or

their respective counsel, as applicable: (i) the Office of the United States Trustee for

the Southern District of New York, (ii) the Subchapter V trustee, (iii) Debtors’ 20

largest unsecured creditors on a consolidated basis; and (iv) any such other party

entitled to notice pursuant to Rule 9013–1(b) of the Local Bankruptcy Rules for the

Southern District of New York or that requests notice pursuant to Bankruptcy Rule

2002. Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.




#10166120 v2 \018600 \0035



                                                     7
 21-22175-rdd                Doc 2   Filed 03/26/21 Entered 03/26/21 19:43:27    Main Document
                                                   Pg 8 of 8



                                 LOCAL RULE 9013-1(A) STATEMENT

            18.         This Motion includes citations to the applicable rules and statutory

authorities upon which the relief requested herein is predicated and a discussion of

their application to this Motion. Accordingly, Debtors submit that this Motion

satisfies Local Rule 9013–1(a).

                                              CONCLUSION

            WHEREFORE, the Debtors respectfully request entry of the proposed Order,

in a form substantially similar to that attached hereto as Exhibit A, granting the

relief requested herein and such other and further relief as is just and proper.

 New York, New York                                      /s/ Joseph T. Moldovan
 March 26, 2021                                          Joseph T. Moldovan
                                                         David J. Kozlowski
                                                         MORRISON COHEN LLP
                                                         909 Third Avenue
                                                         New York, NY 10022
                                                         Telephone: 212-735-8600
                                                         Facsimile: 212-375-8708
                                                         jmoldovan@morrisoncohen.com
                                                         dkozlowski@morrisoncohen.com

                                                         Proposed Counsel for Debtors and
                                                         Debtors-in-Possession




#10166120 v2 \018600 \0035



                                                     8
